DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 9-16 are objected to because of the following informalities:  
Claims 9-16 discloses “an automatic document sending device that reads a plurality of documents”. However in the Specification (top of page 4) the automatic document sending device does not read documents but instead conveys documents loaded. 
Examiner suggest amending claims 9-16 as follows:“automatic document sending device that conveys a plurality of documents”

Appropriate correction is required.




Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The Specification lacks antecedent basis for the following claim limitation in claims 5-8:
“wherein the transfer controller includes

    a first record section that records the number of pages of the documents, which are read by the document reading section,

    a second record section that records the number of pages of the images which are transferred by the image transfer section, and

    a comparison section that compares the number of pages of the documents, which is recorded by the first record section”

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a document reading section that reads documents” , “an image transfer section that transfers the document images”,  “an automatic document sending device that reads a plurality of the documents” , “a host apparatus that receives the image”  in claim 1-17.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, 10, 11, 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090310194 to Shimizu in view of US Patent No. 5535015 to Yoshida.
       Regarding claim 1, Shimizu discloses an image processing apparatus comprising (paragraph 34-35; scanner B (image processing apparatus)):
       a document reading section that reads documents (limitation interpreted under 35 U.S.C. 112(f) as the scanner: paragraph 38-39; image reading unit 17); 
       a reading controller that controls the document reading section so as to read document images subsequent to a first sheet independently of a command from a host apparatus (paragraph 36-37, 50, 52, 65, 68, 70, 78; read controller comprised of control part 45 and CPU 41 of the scanner controls the image reading unit 17; first sheet is scanned by scan command in step 1004 from driver execution 22a of the CPU2 of the PC 1 (host apparatus); in step s1008 the subsequent sheet is independently scanned without a scan command from the higher driver 22a of the PC 1);
       an image transfer section that transfers (limitation interpreted under 35 U.S.C. 112(f) as the CPU; paragraph 50; CPU 41) the document images, which are read by the document reading section (paragraph 36-37, 50, 66-68; scanner transmits the 
      a transfer controller that controls the image transfer section in a case where the document images are transferred by the image transfer section whenever the document reading section reads one sheet of document (paragraph 36, 50, 54; CPU 41 of scanner controls the transfer of image data via the USB transfer controller 48 whenever buffer reaches one block of image data; paragraph 108, 66-69; when a first sheet (one sheet) of document is scanned, the image data of the first sheet is transferred via the USB transfer controller 48 in step s1007; when a second sheet of document is scanned, the image data of the second sheet is transferred via the USB transfer controller 48 in s1009).
Shimizu discloses a transfer controller in the host apparatus that controls the image transfer section based on the number of pages of the documents, which are read by the document reading section, and the number of pages of the document images, which are transferred (paragraph 36-37, 60, 84, 87, 92-94; counter 51 counts the number of scanned image data (number of page read) received in buffer MA1; counter 52 counts the number of image data transferred (number of page transferred) from MA1 to the higher driver 22a;  section 22b (transfer controller) in the CPU 2 of PC1 (host) determines whether to transfer data to the higher driver 22a based on whether the value of counter 51 is greater than counter 52 and if so transfers data to the higher driver 22a). Shimizu fails to discloses a transfer controller in the image processing apparatus that controls the image transfer section based on the number of pages of the 
       Yoshida discloses a transfer controller in the image processing apparatus that controls the image transfer section based on the number of pages of the documents, which are read by the document reading section, and the number of pages of the document images, which are transferred by the image transfer section (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is transfer section; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-5, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter which is incremented for every page transmission in s80 (number of transmitted pages) and if so and if only one batch of document is read (YES in s88), the transmission is completed in s98).  
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shimizu as taught by Yoshida to provide transfer controller provided in the image processing apparatus to control process of transferring data based on counted information.
        The motivation to combine the references is to enable the image processing apparatus of Shimizu to manage transferring of plurality of scanned pages when there are plurality of pages of scanned data yet to be transferred to the host by controlling transmission of page data until number of page transmission equals the number of scanned pages and further provide managing transferring of multiple batches of 

	




       Regarding claim 2, Yoshida discloses the image processing apparatus according to claim 1, wherein the transfer controller ends the transfer of the images performed by the image transfer section in a case where no document to be read exists and the number of pages of the document images, which are read by the document reading section, coincides with the number of pages of the images which are transferred by the transfer section (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is transfer section; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-10, 15-50; in step s62 if after reading the original in step s60, there is no more originals to read exists if user selects call button (S62 YES);  in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter (number of transmitted pages) and if so and if only one batch of document is read (YES in s88 since original counter is 1 which is equal to current communication number count = 1), the transmission is completed in s98).




       Regarding claim 3, Yoshida discloses the image processing apparatus according to claim 1, wherein the transfer controller continues the transfer of the images performed by the image transfer section in a case where the number of pages of the document images, which are read by the document reading section, is larger than the number of pages of the images which are transferred by the transfer section (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is transfer section; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-10, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter (number of transmitted pages); if number of pages is read for example is 5, and only one page is transmitted then number of pages read 5 is larger than number of transmission = 1; so in step s82 (“NO”) results when number of transmitted pages (page number counter) is less than number of read pages; then control section 38 continues page transfer for remaining pages in steps s85-s86 and back to s78).





an automatic document sending device that reads a plurality of the documents (limitation interpreted under 35 U.S.C. 112(f) as the document conveyer: paragraph 38-39, 41-42, 45-46, 63; ADF mode for feeding sheets; see Fig. 2; documents placed on tray 11 are automatically fed and read by reading unit 16; top half of fig. 2 including the reading unit 16, tray 11 and discharge 12 form the ADF side (automatic document sending device)),
wherein the document reading section reads the documents which are sent by the automatic document sending device (paragraph 38-40, 44; documents transported by roller 30 of the upper ADF are read by reading unit 17 included in the casing 10 (document reading section)).


       Regarding claim 10, see rejection of claim 9.

       Regarding claim 11, see rejection of claim 9.



       Regarding claim 17, Shimizu discloses an image processing system comprising (paragraph 34-35; Fig. 1(a) shows image processing system comprising scanner B and PC 1 (host)):

       a host apparatus that receives the image (limitation interpreted under 35 U.S.C. 112(f) as the PC) which is transmitted from the image processing apparatus (paragraph 36, 54; PC 1 (host) receives scanned data from the scanner B via USB 50),
       wherein the image processing apparatus includes a document reading section that reads the document image (paragraph 38-39; image reading unit 17), a reading controller controls the document reading section so as to read document images subsequent to a first sheet independently of a command transmitted from the host apparatus (paragraph 36-37, 50, 52, 65, 68, 70, 78; read controller comprised of control part 45 and CPU 41 of the scanner controls the image reading unit 17; first sheet is scanned by scan command transmitted from host PC 1 in step 1004 from driver execution 22a of the CPU2 of the PC 1 (host apparatus); in step s1008 the subsequent sheet is independently scanned without a scan command from the higher driver 22a of the PC 1),



       an image transfer section that transfers the images, which are read by the document reading section, to the host apparatus (paragraph 36-37, 50, 66-68; scanner transmits the image data of the scanned original to the lower driver 22b of the CPU2 of the PC 1 using the USB data transfer controller 48 (image transfer section)), and

       a transfer controller that controls the image transfer section, in a case where the document images are transferred by the image transfer section whenever the document reading section reads one sheet of document (paragraph 36, 50, 54; CPU 41 of scanner controls the transfer of image data via the USB transfer controller 48 whenever buffer reaches one block of image data; paragraph 108, 66-69; when a first sheet (one sheet) of document is scanned, the image data of the first sheet is transferred via the USB transfer controller 48 in step s1007; when a second sheet of document is scanned, the image data of the second sheet is transferred via the USB transfer controller 48 in s1009).
Shimizu discloses wherein the document images are transferred to the host apparatus by the image transfer section (paragraph 36-37, 50, 66-68; scanner transmits the image data of the scanned original to the lower driver 22b of the CPU2 of the PC 1 using the USB data transfer controller 48 (image transfer section)). 
Further Shimizu discloses a transfer controller in the host apparatus that controls the image transfer section in the host apparatus based on the number of pages of the documents, which are read by the document reading section, and the number of pages of the document images, which are transferred in the host (paragraph 36-37, 60, 84, 87, 92-94; counter 51 counts the number of scanned image data (number of page read) received in buffer MA1; counter 52 counts the number of image data transferred (number of page transferred) from MA1 to the higher driver 22a;  CPU 2 (transfer controller) including section 22b (transfer section) in PC1 (host) determines whether to 

However Shimizu does not disclose wherein a transfer controller in the image processing apparatus that that controls the image transfer section based on the number of pages of the documents, which are read by the document reading section, and the number of pages of the document images, which are transferred by the image transfer section.
       Yoshida discloses wherein a transfer controller in the image processing apparatus that that controls the image transfer section based on the number of pages of the documents, which are read by the document reading section, and the number of pages of the document images, which are transferred by the image transfer section (column 2, lines 55-67; column 3, lines 20-25; reading unit 10; column 3, lines 3-9, 25-47; NCU 2 is transfer section; column 4, lines 65-67; column 5, lines 1-6; control circuit 38 (transfer controller) of the fax device (image processing apparatus); column 5, lines 49-67; column 6, lines 1-5, 15-50; in step s82 control circuit 38 determines whether number of pages read in s60 is equal to the current page number counter which is incremented for every page transmission in s80 (number of transmitted pages) and if so and if only one batch of document is read (YES in s88), the transmission is completed in s98).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Shimizu as taught by Yoshida to 
        The motivation to combine the references is to enable the image processing apparatus of Shimizu to manage transferring of plurality of scanned pages when there are plurality of pages of scanned data yet to be transferred to the host by controlling transmission of page data until number of page transmission equals the number of scanned pages and further provide managing transferring of multiple batches of different set of documents resulting in the host device freed up from managing the control of transferring data (column 5, lines 60-67; column 6, lines 1-5, 20-62).


       Regarding claim 18, Shimizu discloses the image processing system according to claim 17, wherein a scan driver in conformity with a TWAIN standard is installed in the host apparatus (paragraph 36-37; CPU 2 of the PC 1 (host) implements the lower driver 22b that conforms to TWAIN), and
wherein the image processing apparatus is operated by the scan driver of the host apparatus (paragraph 65-66; scanner is operated by lower driver unit 22b to scan documents).











       Regarding claim 19, Shimizu discloses the image processing system according to claim 18,
wherein application software in conformity with the TWAIN standard is installed in the host apparatus (paragraph 36-37, 110; application 31 can be installed in the PC1 (Host) that conforms with TWAIN).


       Regarding claim 20, see rejection of claim 1. Further Shimizu discloses a non-transitory computer readable medium storing a program causing a computer to execute a process (paragraph 50; ROM 42 stores program for execution by CPU 41 to control the scanner process).


Claim 4-8, 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20090310194 to Shimizu in view of US Patent No. 5535015 to Yoshida further in view of US Patent No. 4581656 to Wada.
Regarding claim 4, Shimizu in view of Yoshida does not disclose the image processing apparatus according to claim 3, wherein the transfer controller stops the transfer of the images performed by the image transfer section in a case where a stop command is received even though the number of pages of the document images, which are read by the document reading section, is larger than the number of pages of the images which are transferred by the transfer section.
        Wada discloses wherein the transfer controller stops the transfer of the images performed by the image transfer section in a case where a stop command is received even though the number of pages of the document images, which are read by the document reading section, is larger than the number of pages of the images which are transferred by the transfer section (column 2, lines 51-64; column 3, lines 15-18, 36-57; column 4, lines 3-15, 62-68; column 5, lines 1-11, 22-47 RAM 33 stores counter 43A for counting number of page transmitted and counter 44a for counting the number of page image data generated; CPU 31 (transfer controller) controls transmission of page data based on whether the value of counter 43A is equal to counter 44a and continues transmission via net control circuit 15 (image transfer section) as long as counter 43A is less than counter 44A; column 4, lines 15-19; column 6, lines 14-26; operator requesting interruption to transmission (stop command received) which causes transmission to stop until the resuming starts; interrupting occurs before transmission completes which means that the counter 44a (number of page scanned) is greater than the transmitted page counter 43A since not all pages are transmitted; ).
Wada to provide stoppage of image data transfer based on user request.
        The motivation to combine the references is to provide continuation of image transfer operation following command by user to interrupt (stop) the transfer operation or stoppage due to failure by storing the page counter information at the time of interruption and using the page counter information to resume transferring (column 6, lines 14-27).


       Regarding claim 5, Wada discloses the image processing apparatus according to claim 1,
wherein the transfer controller includes (column 3, lines 15-22; CPU 31 (transfer controller))
       a first record section that records the number of pages of the documents, which are read by the document reading section (column 3, lines 36-41; 56-67; column 4, lines 1-15; CPU 31 controls recording number of sheets read in the total page counter section 44a (number of page read) as first recording section),
       a second record section that records the number of pages of the images which are transferred by the image transfer section (column 5, lines 1-32; CPU 31 controls the recording of number of transferred pages in the transmission page counter section 43a (number of pages transferred) as second recording section), and





       Regarding claim 6, see rejection of claim 5

       Regarding claim 7, see rejection of claim 5. 


       Regarding claim 8, see rejection of claim 5.

       Regarding claim 12, Shimizu discloses the image processing apparatus according to claim 4, further comprising:
an automatic document sending device that reads a plurality of documents (paragraph 38-39, 41-42, 45-46, 63; ADF mode for feeding sheets; see Fig. 2; documents placed on tray 11 are automatically fed and read by reading unit 16; top half of fig. 2 including the reading unit 16, tray 11 and discharge 12 form the ADF side (automatic document sending device)),


       Regarding claim 13, see rejection of claim 12.

       Regarding claim 14, see rejection of claim 12.

       Regarding claim 15, see rejection of claim 12.   
 
       Regarding claim 16, see rejection of claim 12.
    



Other Prior Art Cited

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20160027004 to Suzuki discloses transmission of encrypted data (see Abstract).
US 6862114 to Hayashi discloses document data transmission using number information (see Abstract).
.





Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

02/24/2021